DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.

Response to Arguments
The rejections of claims 1, 6 and 7-20 under 35 USC 112(b) have been withdrawn due to applicant’s amendment to the claims.

Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.

       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 07/02/2022.
The application has been amended as follows:

In the Claims:
	2. (Currently Amended) The microcode signature security management system as claimed in claim 1, wherein the hardware equipment comprises:
	a storage module, configured to store the signature-encrypted microcode file; and
	a software signature-encrypted module, connected to the storage module, and configured to obtain the microcode file and perform signature encryption on the microcode file, and configured to output the signature-encrypted microcode file.
				     Allowable Subject Matter
Claims 1-20 are allowed.
        Reason for allowance
The invention defined in claims 1 and 6 are not suggested by the prior art of record. 
The prior art of record (in particular, Gupta; Apoorv et al. US 20170091458 A1, Barner; Craig et al. US 20120216050 A1, Brown; John R. et al. US 9367692 B2, Roth; Gregory Branchek et al. US 10079681 B1, Roth; Gregory Branchek et al. US 9491111 B1, TOKUMOTO; Yoko US 20150143352 A1, Surdu; Oleksii US 20180032733 A1, Zimmer; Vincent J. et al. US 20160070932 A1, SMITH; NED M. et al. US 20130347058 A1, England, Paul et al. US 20050144476 A1) singly or in combination does not disclose, with respect to independent claim 1 “starting the normal operating system after the hardware equipment is started; acquiring the signature-encrypted microcode file and outputting the signature-encrypted microcode file and a switching signal by the normal operating system; receiving the switching signal and starting the monitor mode by the microprocessor to start the secure operating system; receiving the signature- encrypted microcode file, performing signature verification on the signature-encrypted microcode file” and similar limitations of independent claim 6 in combination with the other claimed features as a whole.
Therefore independent claims 1 and 6 allowed.
Dependent claims 2-5 and 7-20 are also allowed based on their dependencies on independent claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493